Citation Nr: 0114143	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  00-16 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for low back pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from November 1950 to 
September 1952, and from April 1954 until his retirement from 
active duty in August 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to service connection for low back 
pain, bilateral hearing loss and tinnitus, and a heart 
condition.  The record discloses that the appellant filed a 
notice of disagreement in March 1999, with respect to the 
issues of entitlement to service connection for low back 
pain, and bilateral hearing loss and tinnitus.  A statement 
of the case relative to these issues was forwarded to the 
appellant in June 2000.  In a July 2000 rating decision, 
service connection was granted for bilateral hearing loss and 
tinnitus.  The appellant thereafter perfected an appeal of 
the remaining issue of entitlement to service connection for 
low back pain.


REMAND

Under pertinent law and VA regulations, service connection 
may be granted for a disability which was incurred during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); see also 
Degmetich v. Brown, 104 F.3d 1328, 1331-32 (Fed. Cir. 1997).  
Notwithstanding a lack of diagnosis of disease during 
service, service connection may be granted for a disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).   

In this case, the appellant contends that he developed a back 
disorder as a result of parachute jumps.  A preliminary 
review of the record discloses that the appellant was 
evaluated with degenerative joint disease of the lumbar spine 
on VA examination in March 1997.  The medical report 
indicated the appellant reported that he completed 2,500 free 
falls during service, and that his medical history was 
significant for multiple musculoskeletal injuries secondary 
to parachute jumps.  That report also referenced a history of 
post-traumatic compression fracture of the lumbar spine.  The 
appellant underwent VA examination in May 1998 to evaluate 
his low back disorder.  The medical examination report 
referenced a diagnostic impression of degenerative disc 
disease of the lumbar spine.  X-ray studies of the lumbar 
spine revealed L4-5 and L5-S1 joint space narrowing with 
facet joint atherosclerosis.  The examiner indicated that 
this finding demonstrated radiographic progression of 
degenerative disc disease involving the lumbar spine, when 
compared to earlier (1983) private radiographic studies.  At 
the time of this examination, the appellant reported a 
history of chronic pathology associated with his multiple 
free falls as a jump master.  The VA examiner did not offer 
an opinion with respect to the etiology of the appellant's 
low back disorder.

Controlling case law indicates that where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to develop facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).  Following a considered review of the assembled 
evidence of record, the Board finds that facts relevant to 
the above-referenced issue require further development.

It is the opinion of the Board that a medical opinion would 
assist the Board in clarifying the origin of the appellant's 
low back disability and would be instructive with regard to 
the appropriate disposition of the issue submitted for 
appellate consideration.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).

In addition, the veteran indicated in his March 1999 notice 
of disagreement that service medical records were missing.  
The claims folder includes service medical records.  
Therefore, the veteran should identify any service medical 
records which he believes are missing and the VA should 
assist in attempting to obtain any missing service medical 
records. 

The appellant is also advised that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of the VA with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that the VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should request the appellant to 
identify the names, addresses, and 
approximate dates of treatment for all health 
care providers, VA and non-VA, who may 
possess additional records pertinent to his 
low back claim.  With any necessary 
authorization forms, the RO should attempt to 
obtain copies of those treatment records 
identified by the appellant which have not 
previously been associated with the claims 
file, to specifically include all medical 
records pertaining to treatment the appellant 
received for his low back disorder subsequent 
to August 1973.  If the RO, after making 
reasonable efforts, is unable to obtain any 
records sought, the RO shall notify the 
veteran that it is unable to obtain those 
records by identifying the records it is 
unable to obtain; explaining the efforts that 
it made to obtain those records; and 
describing any further action to be taken by 
the RO with respect to the claim.

2.  The RO should ask the veteran to identify 
any service medical records which he believes 
are missing and should then make efforts to 
obtain them until the records are obtained, 
unless it is reasonably certain that such 
records do not exist or that further efforts 
to obtain those records would be futile.  In 
particular, the RO should make efforts to 
obtain any additional service medical records 
from the National Personnel Records Center 
(NPRC) or other alternate sources.  If the 
RO, after making reasonable efforts, is 
unable to obtain any records sought, the RO 
shall notify the veteran that it is unable to 
obtain those records by identifying the 
records it is unable to obtain; explaining 
the efforts that it made to obtain those 
records; and describing any further action to 
be taken by the RO with respect to the claim.

3.  The RO should request a medical 
opinion from a VA physician which 
addresses the relationship, if any, 
between the currently diagnosed low back 
disorder(s) and service, including 
parachute jumps in service.  The examiner 
should be requested to express an 
opinion, insofar as is medically 
possible, as to whether it is at least as 
likely as not that any diagnosed back 
disorder was incurred in or aggravated by 
service.  The veteran should be afforded 
a VA examination if one is deemed 
necessary in order to provide the 
requested opinion.  The claims folder 
should be made available to the physician 
for review.  The physician should provide 
complete rationales for all conclusions 
reached.

4.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 
is completed.  In particular, the RO should 
ensure that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied.

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal.  
An appropriate period of time should be 
allowed for response.

The claim should then be returned to the Board, if otherwise 
in order.  The Board intimates no opinion, legal or factual, 
as to the ultimate disposition warranted in this matter.  The 
appellant need take no action unless otherwise notified. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



